Action to have it adjudged that a certain stationery store and luncheonette purchased in the name of the defendant is subject to a constructive trust in favor of the plaintiff, and for an accounting and other relief. Order denying defendant’s motion under rule 106 of the Rules of Civil Practice, (a) to dismiss the complaint for insufficiency; (b) to make the complaint more definite and certain; and (c) to separately state and number causes of action, affirmed, with $10 costs and disbursements, with leave to defendant to answer within ten days from the entry of the order hereon. No opinion. Carswell, Acting P. J., Johnston, Adel, Nolan and Sneed, JJ., concur.